DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marouchos et al., (From IDS dated 24 July 2020: Development of a Stereo Deepwater Baited Remote Underwater Video System (DeepBRUVS) in view of Ancona, (US 2016/0309691).

Regarding claim 1: Marouchos teaches a video monitoring apparatus for assessing marine diversity [Abstract teaches: DeepBRUVS is equipped with a stereo video system, lighting, and a bait release mechanism that permits multiple replicate video samples to be taken], said video monitoring apparatus comprising 
a support frame [II. CONVENTIONAL BRUVS teaches: BRUVS systems consist of a simple frame to hold a camera], 
one or more cameras mounted on said support frame for recording images [II. CONVENTIONAL BRUVS teaches: BRUVS systems consist of a simple frame to hold a camera], and 
a bait receptacle mounted on said support frame for holding bait [II. CONVENTIONAL BRUVS teaches: fish bait (typically ground up pilchards) would be placed in a bag at the end of a boom in the line of sight of the cameras; and B. System Overview teaches: equipped with … a bait release piston].
However, it does not appear that Marouchos explicitly teaches bait receptacle being adapted to release bait therefrom when the said support frame comes to rest on a surface.
In a related field of endeavor, Ancona teaches bait receptacle being adapted to release bait therefrom when the said support frame comes to rest on a surface [¶0009 teaches: the bait dispenser will float on and dispense bait at the surface.].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ancona’s teaching of bait release when bait receptacle on frame comes to rest on a surface into Marouchos’ video monitoring apparatus for the benefit, as taught by Ancona, of attracting fish during surface, bottom and/or float fishing.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marouchos modified by Ancona and in view of Hill, (From IDS dated 24 July 2020: GB 1 439 585).

Regarding claim 2: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Marouchos modified by Ancona explicitly teaches wherein said bait receptacle incorporates a closure moveable between a closed configuration, in which configuration bait is retained within said bait receptacle, and an open configuration, in which configuration bait is released from said bait receptacle, a retaining device being provided for retaining said closure in its closed configuration, and a trigger mechanism arranged to release 
In a related field of endeavor, Hill teaches wherein said bait receptacle incorporates a closure moveable between a closed configuration, in which configuration bait is retained within said bait receptacle [Page 1, lines 33-34 teach: an enclosure for containing the bait], and 
an open configuration, in which configuration bait is released from said bait receptacle [Page 1, lines 34-36 teach: at least one door in the side of the enclosure which opens to release the bait from the enclosure], 
a retaining device being provided for retaining said closure in its closed configuration [Page, lines 38-39 teach: latch means for retaining the door in a closed position], and 
a trigger mechanism arranged to release said retaining device [Page 1, lines 36-38 teach: spring means for biasing the door towards an open position], and allow said closure to move to its open configuration releasing the bait when the said support frame comes to rest on the surface [Page 1, lines 40-43 teach: means for operating the latch means so as to allow the door to spring open and release the bait].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hill’s teaching of bait receptacle into Marouchos modified by Ancona’s video monitoring apparatus for the benefit, as taught by Hill, of controlled release of ground bait on or above the sea bed. [Hill, Page 1, lines 12-13]

Regarding claim 3: the essence of the claim is taught above in the rejection of claim 2.
[Page 1, lines34-36 teach: spring means for biasing the door towards an open position], 
a portion of said actuating member depending from said support frame when in the first position, such that said actuating member is displaced from its first to its second position due to said actuating member engaging the surface as said frame member comes to rest thereon [Page 1, lines 82-85 teach: a latch release rod 8 for operating the latch 6 so as to allow the doors 4 to spring open and release the bait], said actuating member being coupled to the said retaining device such that the said retaining device is released as said actuating member is displaced from its first position to its second position [Page 1, lines 40-43 teach: means for operating the latch means so as to allow the door to spring open and release the bait].
The motivation to combine is the same as for claim 2. [See teaching above]

Regarding claim 4: the essence of the claim is taught above in the rejection of claim 3.
In addition, Hill teaches wherein said actuating member comprises an enlarged base portion [e.g. foot, see Figs 1-2, 4-7, see element 12 and a vertically extending upright portion extending upwardly from said base portion [e.g. rod, see Figs 1-7], said upright portion being guided in a guide provided on said support frame to permit vertical movement of said actuating member with respect to the said support frame between the first and second positions [Pate 2, lines 73-76 teach: foot 12 of the rod 8 deck 24 of the boat, as shown in Figure 7. This lifts the latch 6 allowing the partially open door 4 to be closed].
The motivation to combine is the same as for claim 2. [See teaching above]

Allowable Subject Matter
Claims 5-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Sheppard, (US Patent No 4,870,778) teaches a live bait and fish container;
Seay et al., (US Patent No 7,437,850) teaches a float to allow for the adjustment of a fishing line to select the appropriate depth of the bait or lure below the fishing float;
Stuart et al., (US 2012/0260561) teaches a device for timed release of fish bait using an actuating mechanism; and
Blunk, (2018/0136144) teaches underwater video inspection cameras positioned on a cuboid frame.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.


	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARNIE A MATT/Primary Examiner, Art Unit 2485